DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-6 are objected to because of the following informalities:  
Claim 4 recites “a outlet valve” which is presumed to be a typographical error and is interpreted to recite -- an outlet valve --.
Claims 5-6 are objected to based on dependency from an objected to claim
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites “the at least one sorption cartridge is in fluid communication with the heater assembly to blow heated air through the at least one sorption cartridge to discharge captured water therein” which renders the claim indefinite because the metes and bounds of the claim aren’t clear. The claim recites “the heater assembly to blow heated air through the at least one sorption cartridge to discharge captured water therein”. However, the claim does not provide the source or structure for sorption cartridge captured water. There is no link between the captured water and the sorption cartridge. Therefore, the claim limitations are indefinite.
Claims 11-13 are rejected based dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 8-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roekens et al (US20160348962) in view of Motono et al (CN 1703266).
Regarding claims 1, 10, 11, Roekens teaches a system (200) for cooling at least one product (202), the system comprising: a product compartment (206) with the at least one product (202) positioned therein; at least one sorption cartridge (512) disposed on a carousel (236); a vacuum pump (518), wherein when in a first configuration, the at least one sorption cartridge is in fluid communication with the product compartment and the vacuum pump is in fluid communication with the at least one sorption cartridge to create a vacuum in the at least one sorption cartridge and the product compartment, causing water to evaporate and be captured by the at least one sorption cartridge (paragraph 0071), thereby cooling the at least one product (paragraph 0071), wherein when in a second configuration, the at least one sorption cartridge is in fluid communication with the heater assembly to blow heated air through the at least one sorption cartridge to discharge the captured water therein, wherein the at least one sorption cartridge is rotated about the carousel (paragraph 0074).
Roekens teaches the invention as described above but fails to explicitly teach a wetted material  disposed about the at least one product, a heater assembly, the at least one sorption cartridge to create a vacuum in the at least one sorption cartridge and the product compartment, causing water to evaporate from the wetted material and be captured by the at least one sorption cartridge, thereby lowering the temperature of the wetted material and in turn cooling the at least one product, wherein when in a second configuration, the at least one sorption cartridge is in fluid communication with the heater assembly to blow heated air through the at least one sorption cartridge to discharge the captured water therein, wherein the at least one sorption cartridge is rotated about the carousel between the first and second configurations.
However, Roekens teaches a wetted material (516) disposed about the at least one product (Fig. 7), the at least one sorption cartridge to create a vacuum in the at least one sorption cartridge and the product compartment, causing water to evaporate from the wetted material and be captured by the at least one sorption cartridge, thereby lowering the temperature of the wetted material and in turn cooling the at least one product (paragraph 0064) to efficiently cool the beverage.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Roekens to include a wetted material  disposed about the at least one product, the at least one sorption cartridge to create a vacuum in the at least one sorption cartridge and the product compartment, causing water to evaporate from the wetted material and be captured by the at least one sorption cartridge, thereby lowering the temperature of the wetted material and in turn cooling the at least one product to efficiently cool the beverage. 
However, Motono teaches a heater assembly (24), wherein when in a second configuration, the at least one sorption cartridge is in fluid communication with the heater assembly to blow heated air through the at least one sorption cartridge to discharge the captured water therein (arrow through 24 through U the regeneration are), wherein the at least one sorption cartridge is rotated about the carousel between the first and second configurations (U to S, Fig .1) to efficiently regenerator the absorption material.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Roekens to include a heater assembly, wherein when in a second configuration, the at least one sorption cartridge is in fluid communication with the heater assembly to blow heated air through the at least one sorption cartridge to discharge the captured water therein, wherein the at least one sorption cartridge is rotated about the carousel between the first and second configurations in view of Motono to efficiently regenerator the absorption material.
Regarding claim 3, the combined teachings teach the heater assembly comprises: a conduit (25 to 27 of Motono) having an inlet and an outlet (flow of arrows, Fig. 1 of Motono); a heating element (24 of Motono) disposed within the conduit; and at least one blower (26 of Motono) in fluid communication with the conduit, wherein the at least one sorption cartridge is disposed along the conduit (1 of Motono), wherein the at least one blower generates a flow of air through the conduit and the heating element heats the flow of air, wherein the heated flow of air passes through the at least one sorption cartridge to discharge the captured water therein (Fig 1 of Motono).
Regarding claims 8, 11, the combined teachings teach the at least one sorption cartridge comprise: an inlet (arrow through 234, Fig. 8 of Roekens); an outlet (arrow out of 234, Fig. 8 of Roekens); a support structure (outline of 236 of Roekens); a passage (arrows through 228 of Roekens) within the support structure; a sorbent material (230 of Roekens) disposed within the passage; and a perforated plate (232 of Roekens) disposed around the sorbent material.
Regarding claim 9, the combined teachings teach the at least one sorption cartridge comprises at least one heat fin (810 of Roekens).
Regarding claim 13, the combined teachings teach a blower assembly (26 of Motono) attachable to the inlet and the outlet.
Allowable Subject Matter
Claims 2, 4-7, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 12, the subject matter which is considered to distinguish from the closest prior art of record, Roekens et al (US20160348962). The prior art of record teaches a sorption cartridge in contrast to the claimed features of a cooling fan disposed about the at least one sorption cartridge, wherein the cooling fan blows ambient air about the at least one sorption cartridge to cool the at least one sorption cartridge after the heated air is blown therethrough or a fan; and a cooling passage.
Regarding claims 4 and 7, the subject matter which is considered to distinguish from the closest prior art of record, Motono et al (CN 1703266). The prior art of record teaches a heater assembly in contrast to the claimed features of  the heater assembly comprises: an inlet valve for opening and closing the inlet; an outlet valve for opening and closing the outlet; and a shutoff valve for opening and closing the conduit as a closed loop or the heater assembly comprises a heat exchanger disposed about the inlet and outlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763